Citation Nr: 0113966	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  91-46 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to waiver of recovery of loan guaranty 
indebtedness, to include the issue of whether waiver is 
precluded by bad faith.  



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel



INTRODUCTION

Appellant had active service from July 1978 to July 1980.  
This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an April 1991 decision by the 
Committee on Waivers and Compromises (Committee) of the 
Pittsburgh, Pennsylvania, Regional Office (RO), which denied 
waiver of recovery of the loan guaranty indebtedness 
essentially on the grounds of bad faith.  The case was 
remanded by the Board in June 1992, for readjudication of the 
waiver claim, and in June 1997 and March 1998, in part, to 
obtain the VA home loan file.  

Since the Board has herein determined that appellant's 
actions with respect to his loan guaranty debt did not 
constitute bad faith, fraud, or misrepresentation, the issue 
of entitlement to waiver of recovery of the loan guaranty 
indebtedness based on the standard of equity and good 
conscience will be addressed in the REMAND section below.  


FINDINGS OF FACT

1.  In October 1983, appellant (veteran) obtained a VA loan 
on property located in McKeesport, Pennsylvania.  He was a 
postal service mail handler.  

2.  The veteran subsequently fell behind in mortgage payments 
on the property secondary to changes in jobs.  At one point 
he went through a bankruptcy proceeding.

3.  During the time period in question, several attempts were 
made to get the loan up to date or otherwise avoid 
foreclosure.

4.  Ultimately there was foreclosure with a debt resulting to 
the VA.  The Committee has held there was bad faith on the 
part of the veteran.

5.  It is not shown by the overall evidence that appellant 
committed a deliberate or intentional act, over which he had 
complete control, which he knew would result in the creation 
of the indebtedness; or that he engaged in any deceptive 
dealing regarding the circumstances that led to the default 
and foreclosure on the subject property.  Rather, the overall 
evidence indicates that the default was primarily due to an 
overextended financial situation in part attributable to a 
change in job.  


CONCLUSIONS OF LAW

1.  After default, there was a loss of property which secured 
a loan guaranteed by the VA.  38 U.S.C.A. § 5302 (West 1991); 
38 C.F.R. § 1.964 (2000).

2.  The appellant did not commit fraud, misrepresentation, or 
bad faith in connection with the default and foreclosure of 
the subject property.  38 U.S.C.A. § 5302(c) (West 1991); 38 
C.F.R. § 1.965(b) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In October 1983, appellant obtained a VA loan on property 
located in McKeesport, Pennsylvania.  He was a postal service 
mail handler.  

An initial notice of default dated in April 1986 noted that 
the first uncured default was in February 1986; that 
appellant was in the process of filing for Chapter 7 
bankruptcy; that he attributed the default to having a 
"consolidation of bills" loan (from the same lender as his 
VA loan); and that he promised to make a mortgage payment 
later that month.  During the remainder of that year, 
although a payment plan was established and certain mortgage 
payments were received by the lender, the mortgage payments 
remained delinquent, which appellant attributed to being 
overextended with bills including a second mortgage.  

Although in April 1987, a notice of intention to foreclose on 
appellant's VA loan property was prepared, by July 1987, the 
loan was no longer delinquent.  However, a notice of default 
dated in July 1988 noted that the first uncured default was 
in April 1988.  Later that year, appellant claimed that the 
mortgage payment delinquency was due, in part, to a change in 
jobs, in that he was now working as an insurance/financial 
investment representative for an insurance company solely on 
a commission basis.

Although in April 1989, a notice of intention to foreclose on 
appellant's VA loan property was prepared and a foreclosure 
sale on the property was scheduled for October 1989, 
appellant filed Chapter 13 bankruptcy in September 1989, 
which postponed the planned foreclosure sale.  In December 
1989, the bankruptcy case was dismissed for appellant's 
failure to appear at a creditors meeting and nonpayment on 
plan.  Thereafter, in March 2000, appellant reported that he 
was seeking reinstatement to his former postal service job 
and offered to make a $3,000 payment to postpone the 
foreclosure proceedings.  

The lender agreed to postpone said foreclosure proceedings 
after a repayment plan was created by which appellant would 
make mortgage payments of $2,000 in April, $1,000 in May, and 
$2,000 in July, 2000.  Although appellant submitted that 
initial April 2000 payment, he failed to adhere to the rest 
of that repayment plan.  However, appellant reported that he 
was reinstated in his postal service job in early June 2000 
and would receive his first paycheck later that month.  

A foreclosure sale on the property took place in July 2000, 
and the property was sold for an amount less than the 
outstanding principal, interest and foreclosure costs.  VA 
paid its loan guaranty amount to the lender, and the guaranty 
amount of $9,010.77 was ultimately charged to the appellant.  
Thereafter, in August 2000, appellant expressed interest in 
repurchasing said property.  However, after being advised 
that in order to repurchase, a $4,000 downpayment was 
required, appellant offered a lesser amount and the 
repurchase offer was terminated.  An eviction proceeding was 
undertaken after appellant remained in adverse possession of 
said property.  

In December 1990, appellant requested a waiver of recovery of 
loan guaranty indebtedness.  In April 1991, the Committee 
denied waiver of recovery of the loan guaranty indebtedness 
essentially on the grounds of bad faith (and a September 1992 
Committee decision affirmed that denial).  The Committee's 
decision determined that appellant did not commit fraud or 
misrepresentation in connection with the default and 
foreclosure of the subject property.  

In appellant's August 1991 Substantive Appeal, it was 
divulged that he initially defaulted on the loan in question 
because "I became overextended and I was on a tight budget....  
I resigned the Post Office [job] Feb. 12, 1988, to pursue a 
business opportunity that would pay more income....  My income 
from the insurance sales came in very sporadically....  I 
returned to the Post Office June 2, 1990.  I requested to buy 
back the house from the VA on Aug. 23, 1990."  

A finding of fraud, misrepresentation, or bad faith on the 
part of the appellant precludes consideration of waiver of 
recovery of the debt.  38 C.F.R. § 1.965(b).  The Board 
affirms the Committee's decision that appellant did not 
commit fraud or misrepresentation in connection with the 
default and foreclosure of the subject property.  An issue 
for resolution is whether appellant committed bad faith in 
connection with the default and foreclosure of the subject 
property.  

"Bad faith" is defined in VA regulations as "unfair or  
deceptive dealing by one who seeks to gain thereby at  
another's expense.  Thus, a debtor's conduct in connection 
with a debt arising from participation in a VA 
benefits/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government."  38 C.F.R. § 1.965(b).  A determination 
of bad faith is based on the circumstances which led to the 
default and the foreclosure, as well as the appellant's 
attitude toward contractual obligations, and his actions or  
omissions with respect to avoiding foreclosure, as indicated 
by the evidence of record.

The essence of bad faith is a willful intent on the part of 
the veteran/debtor.  The burden of proving such willful 
intent lies solely with VA.

This case has been readjudicated by the Committee pursuant to 
the precedent holding in Richards v. Brown, 9 Vet. App. 255 
(1996).  Thus, the Board will address the issue of bad faith 
using only the criteria provided in 38 C.F.R. § 1.965(b).  
See January 2001 Supplemental Statement of the Case.  

The positive evidence appears in relative equipoise with the 
negative.  It is apparent that appellant was able to maintain 
his mortgage without delinquent mortgage payments between 
1983 and 1986.  It is at least plausible that appellant's 
significant financial difficulties after obtaining the VA 
loan in question, in part, stemmed from obtaining a second 
mortgage on said property and his termination of postal 
service employment in order to engage in an 
insurance/financial investment business opportunity, which 
apparently was based on commissions rather than salary.  His 
lengthy history of delinquent mortgage payments since 1986 
does not, in and of themselves, constitute bad faith.  
Appellant did attempt to reduce his debt load with filing 
respective individual and business bankruptcy petitions in 
1987 and 1989.  Additionally, he did make attempts to make 
delinquent mortgage payments current and was successful on a 
number of occasions.  Although he did occupy said property 
even after the foreclosure sale and an eviction proceeding 
was apparently required to force him out, he had attempted to 
save the property from foreclosure and attempted to 
repurchase said property post foreclosure, although his offer 
of partial payment was less than the lender required and 
therefore rejected.  With resolution of reasonable doubt, the 
Board does not find that appellant's actions resulting in the 
default and foreclosure constituted bad faith.  In short, the 
Board finds no evidence of "willful intent" to seek an 
unfair advantage or "unfair or deceptive dealing" on the 
part of the veteran, with knowledge of the  likely 
consequences, arising from his actions or omissions that 
resulted in the default in this case.  In this regard, there 
is no evidence of a deliberate act on appellant's part, over 
which he had complete control, which he knew would result in 
the creation of the indebtedness.

Bad faith is generally applicable where a veteran abandons 
his loan obligation and  then takes no further action to 
either cure his default or mitigate the effect of his default 
upon initiation of foreclosure proceedings.  Thus, although 
appellant's efforts to avoid default and foreclosure proved 
to be unsuccessful, they were not generally consistent with a 
finding of bad faith, as defined by regulation.  Appellant's 
version of the events leading to his default are in 
significant part supported by the record, to the extent that 
they have not been proven otherwise.

For the foregoing reasons, the Board concludes that 
appellant's actions did not constitute bad faith, fraud, or 
misrepresentation and therefore, waiver of recovery of the 
loan guaranty indebtedness is not precluded by law on that 
legal basis.


ORDER

Since appellant's actions did not constitute bad faith, 
fraud, or misrepresentation, the appeal is allowed to that 
extent.


REMAND

In light of the Board's favorable decision herein regarding 
the lack of a statutory bar to waiver of recovery of 
appellant's loan guaranty indebtedness, a remand to the 
agency of original jurisdiction is warranted for additional 
development and adjudication with respect to the question of 
whether collection of that indebtedness would be contrary to 
the standard of equity and good conscience.  

Additionally, in January 2001, the RO sent appellant a letter 
informing him of the notice and duty to assist provisions 
contained in a new law, the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), which 
became effective on November 9, 2000.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

It should be pointed out that pursuant to the Board's June 
1997 and March 1998 remands, the Committee/RO requested 
appellant to complete and submit an updated Financial Status 
Report, VA Form 4-5655, with any additional supporting 
documentation regarding current employment status, income, 
and expenses.  However, it does not appear that appellant has 
responded by providing any updated Financial Status Report 
with supporting documentation.  Appellant should be advised 
that providing an updated Financial Status Report with 
supporting documentation is necessary to substantiate his 
claim and is a critical piece of evidence for the Committee's 
adjudication of the question of whether collection of the 
loan guaranty indebtedness would be contrary to the standard 
of equity and good conscience.  See 38 C.F.R. §§ 1.931(e), 
1.965(a) (2000).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact appellant and 
request that he submit an updated 
Financial Status Report, VA Form 4-5655, 
with any additional supporting 
documentation regarding current 
employment status, income, and expenses.  
Reasonable efforts to document the action 
taken should be made.  Additionally, any 
lack of response or failure to cooperate 
should be clearly documented in the 
record.  

2.  The Committee should review any 
additional evidence and render a 
determination as to whether collection of 
the loan guaranty indebtedness would be 
contrary to the standard of equity and 
good conscience.  Supporting analysis and 
explanation should be provided.  

When this development has been completed, and if the benefit 
sought is not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


 


